DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim(s) 1, 3-5, 7-18 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19 & 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James J. Merrick (Reg. No. 43,801) on 06 May 2021.

The application has been amended as follows: 
Amendment to the claims:

13. (Currently Amended) The ceramic electronic component of claim 1, wherein the dielectric layer includes one or at least two of the nanosheet monolayer film including the plurality of ceramic nano sheets.

19.	(Currently Amended) A method of manufacturing a ceramic electronic component, the method comprising:
synthesizing a layered ceramic powder,

forming the plurality of ceramic nanosheets, in a monolayer on a first electrode to provide a dielectric layer including a nanosheet monolayer film, and
forming a second electrode on the dielectric layer,
wherein the plurality of ceramic nanosheets has a multimodal lateral size distribution expressed by at least two separated peaks,
wherein the preparing the plurality of ceramic nanosheets includes:
preparing a first ceramic nanosheet group having a lateral size distribution in a region of at least a part of about 1 micrometer to about 10 micrometers and showing a first peak in a lateral size greater than or equal to about 1.5 micrometers,
preparing a second ceramic nanosheet group having an average particle size smaller than that of the first ceramic nanosheet group and showing a second peak in a lateral size smaller than the lateral size of the first peak, and
mixing the first ceramic nanosheet group and the second ceramic nanosheet group.  

23.	(Currently Amended) The method of claim 19, wherein the providing the dielectric layer includes:
preparing a ceramic nanosheet solution including the plurality of ceramic nanosheets, and
film.  

24.	(Currently Amended) The method of claim 23, wherein the providing the dielectric layer includes repeatedly performing the forming the film for a plurality of times to provide a plurality of films.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a ceramic electronic component, comprising: a dielectric layer between the pair of electrodes and including a nanosheet monolayer film in which a plurality of ceramic nanosheets is arranged in a monolayer, wherein the plurality of ceramic nanosheets have a multimodal lateral size distribution expressed by at least two separated peaks, wherein the plurality of ceramic nanosheets includes: a first ceramic nanosheet group, the first ceramic nanosheet group showing a lateral size distribution in a region of at least a part of about 1 micrometer to about 10 micrometers and having a first peak shown in a lateral size greater than or equal to about 1.5 micrometers, a second ceramic nanosheet group, the second ceramic nanosheet group having an average lateral size smaller than that of the first ceramic nanosheet group and having a 

The prior art does not teach or suggest (in combination with the other claim limitations) a method of manufacturing a ceramic electronic component, the method comprising: preparing a plurality of ceramic nanosheets having different lateral size distributions by exfoliating the layered ceramic powder, forming the plurality of ceramic nanosheets, in a monolayer on a first electrode to provide a dielectric layer including a nanosheet monolayer film, and wherein the plurality of ceramic nanosheets has a multimodal lateral size distribution expressed by at least two separated peaks, wherein the preparing the plurality of ceramic nanosheets includes: preparing a first ceramic nanosheet group having a lateral size distribution in a region of at least a part of about 1 micrometer to about 10 micrometers and showing a first peak in a lateral size greater than or equal to about 1.5 micrometers, preparing a second ceramic nanosheet group having an average particle size smaller than that of the first ceramic nanosheet group and showing a second peak in a lateral size smaller than the lateral size of the first peak, and mixing the first ceramic nanosheet group and the second ceramic nanosheet group (claim 19 and its dependents).  

The prior art does not teach or suggest (in combination with the other claim limitations) an electronic device comprising a ceramic electronic component, the ceramic electronic component comprising: a dielectric layer between the pair of electrodes and including a nanosheet monolayer film in which a plurality of ceramic nanosheets is .  
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848